            Case 1:20-cv-09604-JMF Document 1 Filed 11/16/20 Page 1 of 6




Richard A. Lafont (RL 3933)
PLATZER, SWERGOLD, LEVINE,
GOLDBERG, KATZ & JASLOW, LLP
475 Park Avenue South, 18th Floor
New York, New York 10016
Tel. (212) 593-3000
Fax. (212) 593-0353
Email: rlafont@platzerlaw.com

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  XIAMEN WALLY BATH MANUFACTURE
  CO., LTD,                                                    Case No.: 1:20-cv-9604
                   Plaintiff,
                                                               COMPLAINT
                  -against-

  TRI-COASTAL DESIGN GROUP, INC.,

                                   Defendant.



       Plaintiff Xiamen Wally Bath Manufacture Co., Ltd (“Wally Bath”) brings this action

against defendant, Tri-Coastal Design Group, Inc. (“Tri-Coastal”). Plaintiff alleges upon personal

knowledge as to its own acts and observations and otherwise upon information and belief as

follows:

                                        INTRODUCTION

       1.      Wally Bath, a Chinese manufacturer of bath sets, sold and shipped its goods to Tri-

Coastal, which purchased these good wholesale to then sell to retailers at a markup. By the end of

2019, Tri-Coastal owed Wally Bath for over $2.8 million for goods that were sold and delivered,

but not paid for by Tri-Coastal.

       2.      At that time, the parties entered into an agreement whereby Tri-Coastal was to pay
              Case 1:20-cv-09604-JMF Document 1 Filed 11/16/20 Page 2 of 6




to Wally Bath the past due amounts over time while Wally Bath would continue to manufacture

and sell its goods to Tri-Coastal with payment by letter of credit.

         3.      Since its last payment made under the agreement on May 11, 2020, Tri-Coastal has

not made any further payments under the agreement and there is presently $2,289,719.43 left due

and owing.

         4.      On or about September 16, 2020, Wally Bath contacted Tri-Coastal’s counsel as to

whether any payments under the agreement would be forthcoming.                  Tri-Coastal’s counsel

informed Wally Bath that Tri-Coastal’s secured lender had liquidated its blanket security interest

in Tri-Coastal’s assets and that Tri-Coastal was no longer in business.

         5.      As a result, Tri-Coastal, despite due demand, owes Wally Bath the balance of the

agreement of $2,289,719.43, plus all applicable statutory interest and costs.

                                               PARTIES

         6.      Plaintiff Wally Bath is a corporation organized and existing under the laws of the

People’s Republic of China with its principal offices located at 4F, No. 217, Tianfeng Road,

Northern Industry, District Jimei, Xiamen, China 361021.

         7.      Defendant Tri-Coastal is a corporation organized and existing under the laws of the

State of New Jersey and is a foreign corporation authorized to do business in the State of New

York, having a principal place of business at 49 West 37th Street, 8th Floor, New York, New York

10018.

                                  JURISDICTION AND VENUE

         8.      This Court has jurisdiction over this action pursuant to 28 U.S.C § 1332 based upon

the diversity of citizenship of the parties and because the matter in controversy exceeds the sum of

$75,000.00, exclusive of interest and costs.




                                                  2
             Case 1:20-cv-09604-JMF Document 1 Filed 11/16/20 Page 3 of 6




        9.      Venue is proper in this district pursuant to 28 U.S.C § 1391(b)(1) because Tri-

Coastal’s principal place of business is within the Southern District of New York.

                                  FACTUAL BACKGROUND

        10.     Wally Bath manufactures bath sets in China.

        11.     Tri-Coastal is a wholesaler of consumer products to retailers and department stores.

        12.     In or about early 2019, Wally Bath entered into agreements with Tri-Coastal

whereby Wally Bath would manufacture and deliver bath sets in various sizes and styles (the

“Goods”) in accordance with certain purchase orders, designs and instructions provided by Tri-

Coastal.

        13.     The Goods were manufactured in China and delivered to the United States pursuant

to various bills of lading.

        14.     While payment from Tri-Coastal was to be made timely upon delivery, Tri-

Coastal’s account became severely delinquent with over $2.8 million worth of Goods shipped by

Wally Bath to Tri-Coastal without payment.

        15.     In order for Wally Bath to continue manufacturing and shipping Goods to Tri-

Coastal, Tri-Coastal entered into a Letter of Understanding-Agreement with Wally Bath, dated as

of December 31, 2019 (the “Agreement”).

        16.     Pursuant to the Agreement, Tri-Coastal, inter alia, agreed that $2,890,054.00 was

due and owing for certain unpaid purchase orders (the “Old Debt”).

        17.     The Old Debt was to be paid over time, with a $600,000.00 payment due to be made

by the Chinese New Year (January 25, 2020), with thirty-five (35%) percent of the remaining Old

Debt paid during 2020, another thirty-five (35%) percent paid over 2021, and the remaining

balance paid in 2022.




                                                 3
          Case 1:20-cv-09604-JMF Document 1 Filed 11/16/20 Page 4 of 6




       18.     Additionally, pursuant to the Agreement, Wally Bath agreed to continue

manufacturing and shipping Goods to Tri-Coastal, but payment was to be made by letters of credit,

rather than allowing further unpaid invoices to accrue.

       19.     The Agreement provides that New York law governs and any dispute was to be

adjudicated in the United States.

       20.     Wally Bath honored its obligations under the Agreement and continued to

manufacture and ship Goods to Tri-Coastal pursuant to the Agreement’s terms.

       21.     Tri-Coastal failed to honor its payment obligations under the Agreement and

stopped making any further payments after its last payment on or about May 11, 2020. Tri-Coastal

has not made any further payments under the agreement and there is presently $2,289,719.43 left

due and owing.

       22.     On or about August 3, 2020, Wally Bath emailed Tri-Coastal’s principals, Marvin

Stutz and Michael Mastrangelo, to request that they discuss, inter alia, the payment default under

the Agreement and a path forward for the parties’ business relationship. Tri-Coastal stated that,

while it was having financial difficulties, which were exacerbated by the COVID-19 pandemic, it

was in negotiations with an investor who would provide it financing.

       23.     When payments were still not being made, on or about September 16, 2020, Wally

Bath contacted Tri-Coastal’s counsel to ascertain whether any further payments under the

Agreement would be made. Tri-Coastal’s counsel informed Wally Bath that Tri-Coastal’s secured

lender had liquidated its assets and, without any assets, Tri-Coastal was no longer in business.

       24.     By reason of Tri-Coastal’s breach of the Agreement, Wally Bath has suffered

monetary damages of, at least, $2,289,719.43.




                                                 4
          Case 1:20-cv-09604-JMF Document 1 Filed 11/16/20 Page 5 of 6




                                   FIRST CAUSE OF ACTION
                                      (Breach of Contract)

       25.       Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs

numbered “1” through “24” above as if fully set forth at length herein.

       26.       The Agreement constitutes a valid, binding, and enforceable contract supported by

consideration.

       27.       Tri-Coastal breached the Agreement by failing to tender the amounts due

thereunder.

       28.       Wally Bath, at the time Tri-Coastal breached Agreement, had fulfilled all of its

obligations to Tri-Coastal under the Agreement.

       29.       As a result of Tri-Coastal’s breach, Wally Bath has been damaged in an amount to

be determined at trial, but, in any event, no less than $2,289,719.43.

                                 SECOND CAUSE OF ACTION
                                     (Unjust Enrichment)

       30.       The Plaintiff repeats and re-alleges each and every allegation contained in

Paragraphs numbered “1” through “29” above as if fully set forth at length herein.

       31.       Tri-Coastal benefitted at Wally Bath’s expense by retaining and, upon information

and belief, selling the Goods with paying Wally Bath for them.

       32.       By virtue of Tri-Coastal’s retention and, upon information and belief, sale of the

Goods without payment to Wally Bath, Tri-Coastal has been unjustly enriched and it would be

against equity and good conscience for Tri-Coastal to retain the benefit of selling Goods without

proper payment.

       33.       As a result of Tri-Coastal’s inequitable conduct, Wally Bath has been damaged in

an amount to be determined at trial, but, in any event, no less than $2,289,719.43.




                                                  5
             Case 1:20-cv-09604-JMF Document 1 Filed 11/16/20 Page 6 of 6




        WHEREFORE, Wally Bath demands judgment on all causes of action, awarding it

damages:

        A.        First Cause of Action against Tri-Coastal: an amount to be determined at trial, but,

in any event, no less than $2,289,719.43, plus interest, costs, expenses and disbursements incurred

in this action;

        B.        Second Cause of Action against Tri-Coastal: an amount to be determined at trial,

but, in any event, no less than $2,289,719.43, plus interest, costs, expenses and disbursements

incurred in this action;

        C.        And for such other and further relief as the Court deems just and proper.

Dated: New York, New York
       November 16, 2020


                                                PLATZER, SWERGOLD, LEVINE,
                                                GOLDBERG, KATZ & JASLOW, LLP

                                                /s/ Richard A. Lafont
                                                Richard A. Lafont (RL 3933)
                                                475 Park Avenue South, 18th Floor
                                                New York, New York 10016
                                                Tel. (212) 593-3000
                                                Fax. (212) 593-0353
                                                Email: rlafont@platzerlaw.com

                                                Attorneys for Plaintiff,      Xiamen    Wally    Bath
                                                Manufacture Co., Ltd




                                                   6
